Citation Nr: 1507598	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-19 299	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for a cervical spine disorder (a neck disorder).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ADUTRA) in the United States Naval Reserves from July to October 1984, but he had total service in the United States Naval Reserves from April 1984 until retiring in August 2006.  He submitted his Annual Points Statement listing the number of ACDUTRA and inactive duty training (INACDUTRA) days he had served, but the documentation does not specify the exact dates of any of those periods of training.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a videoconference hearing in March 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The claim of entitlement to service connection for hypertension requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a cervical spine/neck disorder.


FINDING OF FACT

The Veteran's neck disorder did not incept during any period of service, instead, originated outside the parameters of his service, including the occasions he was on ACDUTRA and INACDUTRA, and the evidence does not tend to show this disorder is in any way related to or the result of his service - including especially the motor vehicle accident (MVA) in August 2005 that he was involved in reportedly on his way to a weekend of training (i.e., INACDUTRA).



CONCLUSION OF LAW

His neck disorder was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete application for benefits, the notice requirements of VCAA require that VA notify the claimant (1) of the information or evidence necessary to substantiate the claim, including apprising him (2) of the subset of the necessary information or evidence he is to provide versus (3) that VA, instead, will attempt to obtain for him.  The so-called "fourth element" of this notice requesting the claimant to provide any evidence in his personal possession pertaining to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court/CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability, i.e., disability rating; and (5) effective date of the disability.  So the notice should include information even concerning these "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.

Here, in an August 2007 letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection, as well as of the information and evidence he needed to submit versus that VA would obtain for him.  He was also advised regarding "downstream" disability ratings and effective dates.  He therefore received all required notice.

That notice also preceded the RO's initial adjudication of his claim in July 2008, so was provided in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is also satisfied VA has made reasonable efforts to assist him in the development of his claim.  To this end, VA helped him obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file for consideration includes his service treatment records (STRs), service personnel records (SPRs), including the annual points statements already mentioned, as well as private and other non-VA medical records, his personal statements and hearing testimony, and a VA examination report.

Further regarding this March 2013 videoconference hearing before the Board, it was in compliance with proper procedure as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, during the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it since the AOJ.  38 C.F.R. § 20.1304.  Moreover, in the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).


II.  Governing Statutes, Regulations and Cases

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only active duty (AD), but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent this Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only 'Veterans' are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a 'Veteran' based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not also disease, incurred or aggravated during his INACDUTRA.  Id.

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus" or link) between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases, such as arthritis, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection, soundness, and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA, only instead if the claim is predicated on AD service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).


Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (i.e., permanency) of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ('[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.')

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  Analysis

There is no disputing this Appellant has current disability referable to his cervical spine, in particular, degenerative arthritis.  There equally is no disputing this disability was caused by or at least has some relation to injuries he sustained in a MVA in August 2005.  The more important question, however, is whether that accident and this consequent disability was sustained during a qualifying period of INACDUTRA (again, meaning "weekend warrior" training), and the Board finds it was not.

As already alluded to, his time in the Naval Reserves was confirmed by an Annual Statement of Service History, but this record does not specifically indicate the exact time of ACDUTRA or INACDUTRA service.  The RO contacted the Navy Standard Integrated Personnel System (NSIPS) to attempt to verify his duty status on August 13, 2005.  A June 2010 response indicated there did not appear to be a record of this Appellant-Claimant performing INACDUTRA on August 13, 2005.  Because his duty status cannot be verified for this specific date, so for the particular date in question, service connection for this claimed neck or cervical spine disability cannot be granted since it has not been shown to have been incurred on that particular date in relation to his active military service.  Indeed, he testified under oath during his March 2013 videoconference hearing before the Board that he was merely on his way to that weekend of training (INACDUTRA), when the MVA occurred, not instead that he was actually participating in training of any sort when he sustained that unfortunate injury.

Furthermore, service connection for this claimed disability cannot alternatively be granted based on incurrence during his ACDUTRA (two week "Summer Camp") training.  His STRs are grossly unremarkable for complaints or diagnosis of a neck or cervical spine disorder, or for suggestion of aggravation of any pre-existing disorder sustained in the MVA at issue, when considering his service continued after that accident until his eventual retirement in August 2006, so a year later.  The record does not show, and he has not alleged, that any such disorder was incurred during any of his preceding ACDUTRA training, so service connection under 38 C.F.R. § 3.303(a) is unwarranted.  

The first instance of neck pain is a July 2002 private treatment record showing the Appellant complained of neck discomfort after a MVA.  If true, that occurred before his August 2005 MVA.  The diagnosis was cervical strain.  A Collision Center report and other private treatment records indicate he was actually in an MVA on August 13, 2005.  So it is unclear whether he was involved in two MVAs or just one on that later date.  Regardless, it has not been shown that either MVA occurred during a period of actual training, either ACDUTRA or INACDUTRA, as opposed to outside of this parameter.


In an August 2005 private treatment record, the Appellant reported being rear-ended on Saturday (presumably the preceding Saturday) and that his neck was "ok."  On objective physical examination, the examiner observed the Appellant had full range of motion from midline right, although right sternocleidomastoid (SCM) and trapezius were tender with tightness.  The diagnosis was cervical strain.  During an October 2005 follow-up, the Appellant continued to complain of occasional stiffness of the right side of his neck.  

During an October 2007 VA examination, the Appellant again reported stiffness and weakness when lifting since 2005 (so presumably since the MVA).  An X-ray showed minor degenerative change at C5-C6.  The diagnosis was degenerative arthritis of the cervical spine.  That initial indication of this arthritis, a presumptive condition, was more than one year after he had retired from the Naval reserves in August 2006, so beyond the allotted grace period for presuming it was incurred during his service, even if this presumption were permissible for ACDUTRA and INACDUTRA service, which, to reiterate, it is not, only instead applies to AD service.

During his March 2013 videoconference hearing before the Board, this claimant conceded his automobile accident happened when he was on his way to regular drill, or weekend training.  He stated that it was his last drill weekend with that unit as it was just before Hurricane Katrina, and he was reaffiliated with another unit.  He reported being treated by his private examiner after the accident and to continuing to have problems with his neck ever since that trauma.

But to reiterate, because his ACDUTRA and INACDUTRA dates cannot be verified, including specifically in relation to his August 2005 MVA, service connection cannot be granted as even he seemingly concedes the accident did not occur during actual training, instead while he was in route to that weekend of training.  Furthermore, he has not asserted, and there is no indication, that his disorder is due to any other injury or incident of his service, or in any other way related or attributable to his actual INACDUTRA or ACDUTRA, including subsequently aggravated by it.

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule is inapplicable, in turn requiring the denial of this claim.  Alemany, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for a cervical disorder is denied.


REMAND

As already mentioned, the Veteran served on ACDUTRA in the United States Naval Reserves from July to October 1984.  His total service was from April 1984 until his retirement in August 2006.  

His annual reserve training and weekend drills are largely unknown.  Notably, he submitted his Annual Points Statement listing the number of ACDUTRA and INACDUTRA days he had served, but the documentation does not specify the exact dates of any of those periods of training.  Nevertheless, as explained active military service includes any period of INACDUTRA during which the individual concerned was disabled from an injury, though not also disease, incurred in or aggravated in the line of duty.  Therefore, his hypertension, a disease, must have had its onset during a period of ACDUTRA for it to be considered as incurred during active service.  He was initially found to have high blood pressure during a service dental examination in July 2004, which he asserts was during the time period when he would have been participating in his 2-week annual trainings, i.e., ACDUTRA.  Because the dates of these trainings are unknown, it cannot yet be determined whether his high blood pressure incepted during, or coincident with, a period of ACDUTRA.  Therefore, further attempts must be made to try and clarify this uncertainty.


Accordingly, this claim for hypertension is REMANDED for the following additional development and consideration:

1.  Contact the NSIPS, the National Personnel Records Center (NPRC), and any other appropriate State or Federal agency to try and verify all occasions when this Appellant was on ACDUTRA and INACDUTRA in the Naval Reserves.  In doing so, request the specific dates of this service, including especially in July 2004 which is when he says he first learned he had high blood pressure or hypertension (meaning persistently elevated).

If, after sufficient efforts, it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide this Appellant written notification of that fact and indicate the efforts that were made to try and obtain this corroborating information.

2.  If, after obtaining all additional records and ascertaining when this Appellant was on ACDUTRA and INACDUTRA, his STRs show that on July 24, 2004, in particular, he was on ACDUTRA, obtain a VA opinion concerning the etiology of his hypertension.  It is left to the designee's discretion as to whether an actual physical examination is needed or, instead, this requested medical opinion can be provided just with review of the claims file.  If the examiner believes an examination is needed, schedule this VA examination.

The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension incepted during a qualifying period of active military service (ACDUTRA) or is in any way related or attributable to his active military service.

This term "as likely as not" means at least 50-percent probability.  It does not; however, mean merely within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Appellant and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


